DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Notice of Allowance  dated on 08/25/2021, where it was found that a reference was cut off from page 2 of 3 of the PTO-1449 dated 02/10/2021.  Said reference was written on form PTO892.

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 03/23/2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant has provided an explanation of relevance of cited document(s) JP-2017-037596A on page 2 of the specification.
Applicants have not provided an explanation of relevance of cited document(s) discussed below.
Takematsu et al. (U.S PreGrant Publication No. 2015/0316876 A1) is a general reference covering a sheet conveying apparatus with a plurality of rotating members in order to convey a sheet.
Takematsu et al. (U.S PreGrant Publication No. 2014/0205317 A1) is a general reference covering a sheet processing apparatus configured to set a conveyance sheet according to a surface setting temperature.
Mori et al. (U.S PreGrant Publication No. 2006/0018696 A1) is a general reference covering a sheet processing apparatus configured to allow the user to set/select an option from an operation screen before performing finishing operation(s).

EXAMINER'S AMENDMENT

An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone/e-mail interview with Kathy A. Wojtalewicz (Reg. 64,266) on Tuesday, August 17th, 2021.

The application has been amended as follows:

IN THE CLAIMS (referring to claim set filed on 07/12/2021):

(a)	Claim 1 has been amended as follows:

(CURRENTLY AMENDED) A finisher apparatus comprising: 
an accumulator to register a print medium of a print job in preparation for a finishing operation; memory to store an attribute of the print job; and 
a processor coupled to the accumulator and to the memory, the processor to execute instructions, the instructions to control the registration of the print medium by the accumulator based on the attribute of the print job, wherein the instructions are to determine the attribute from a user-selected option for the print job and to control a speed of conveyance of the print medium by the accumulator. 
(b)	Claim 3 has been cancelled.

(c) 	Claim 8 has been cancelled. 

(d)	Claim 9 has been amended as follows:

(CURRENTLY AMENDED) A printer apparatus comprising: 

a finisher coupled to the print engine, the finisher to perform a finishing operation on the print medium, the finisher including an accumulator to register a print medium of a print job in preparation for a finishing operation; and 
a processor coupled to the accumulator, the processor to execute instructions, the instructions to control the registration of the print medium by the accumulator based on an attribute of the print job, wherein the instructions are to determine the attribute from a user-selected option for the print job and to control a speed of conveyance of the print medium by the accumulator.

(e)	Claim 10 has been amended as follows:

(CURRENTLY AMENDED) A method comprising: 
determining an attribute of a print job, the print job to be processed by a print engine and a finisher that includes an accumulator to register a print medium in preparation for a finishing operation;
and during performance of the print job, controlling the registration of the print medium by the accumulator based on the attribute of the print job and outputting a graphical user interface to determine the attribute from a user selection and to control a speed of conveyance of the print medium by the accumulator.

(f) 	Claim 14 has been cancelled. 

End of Amendments

Reasons of Allowance

Claims 1, 2, 4 - 7, 9 - 13 and 15 are allowed.  Claims 1, 2, 4 – 7, 9 – 13 and 15 are renumbered as 1 - 12, respectively.

Examiner did not find prior arts cited in its entirely, or based on the prior art, nor found any motivation to combine any of said prior arts which teaches the finisher apparatus of claim 1, the printer apparatus of claim 9 and the method of claim 10.
Specifically, the prior arts of record, alone or in combination, fails to teach “a processor coupled to the accumulator and to the memory, the processor to execute instructions, the instructions to control the registration of the print medium by the accumulator based on the attribute of the print job, wherein the instructions are to determine the attribute from a user-selected option for the print job and to control a speed of conveyance of the print medium by the accumulator”, in combination with all other limitations as claimed in independent claims 1, 9 and 10.
The above limitations generally involve a finisher apparatus comprising an accumulator to register a print medium of a print job in preparation for a finishing operation; a memory to store an attribute of said print job; and a processor coupled to said accumulator and to said memory, said processor to execute instructions, the instructions to control the registration of the print medium by the accumulator based on the attribute of the print job, and wherein the instructions are to determine the attribute from a user-selected option for the print job and to control a speed of conveyance of the print medium by the accumulator.
The prior art of record is seen as teaching: 
Cedeno (U.S PreGrant Publication No. 2017/0158451 A1) teaches a finisher apparatus (i.e., a finisher, ¶0006) comprising: an accumulator (e.g., an accumulator, ¶0041 - ¶0042) to register a print medium of a print job in preparation for a finishing operation (e.g., said accumulator is configured to register (stack) a medium of a job to be prepared for finishing operation(s), ¶0011, ¶0015, ¶0038, ¶0055); memory to store an attribute of the print job (e.g., memory 111 storing information for the job, ¶0039, ¶0070); and a processor (e.g., a controller 103, Fig. 3) coupled to the accumulator and to the Fig. 3), the processor to execute instructions, the instructions to control the accumulator (e.g., said controller 103 can controls (performs) the accumulator based on the information of the job, ¶0039, ¶0041 - ¶0042, ¶0055, Fig. 3); and Has (U.S PreGrant Publication No. 2016/0306595 A1) teaches a print features included in a print job, the print features are used to order, sort and/or accumulate in order to perform post-processing or finishing operations, but neither of them teaches “wherein the instructions are to determine the attribute from a user-selected option for the print job and to control a speed of conveyance of the print medium by the accumulator”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN M GUILLERMETY whose telephone number is (571)270-3481.  The examiner can normally be reached on 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY Q TIEU can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/JUAN M GUILLERMETY/Primary Examiner, Art Unit 2674